UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 16, 2015 REALTY INCOME CORPORATION (Exact Name of Registrant as Specified in Charter) MARYLAND 1-13374 33-0580106 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Identification No.) Incorporation or Organization) 11995 El Camino Real, San Diego, California 92130 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (858) 284-5000 N/A (Former Name or Former Address, if Changed Since Last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. On and effective June 16, 2015, the Board of
